Citation Nr: 1452619	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for anemia.
 
2. Entitlement to service connection for a right hip stress fracture. 

3. Entitlement to service connection for bilateral heel stress fractures. 

4. Entitlement to service connection for a right knee stress fracture.
 
5. Entitlement to service connection for a left knee stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had US Army Reserve initial active duty for training (IADT) from August 2008 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2010.  A transcript of her hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2011 remand, the Board directed that various development actions be conducted.  This included obtaining the appellant's service treatment records from the appropriate agency.  In August 2012, the AOJ contacted the VA Records Management Center (RMC).  The RMC responded in August 2012 that the service treatment records were not of record at the RMC.  No further attempt was made to obtain the appellant's records.  It is unclear whether the appellant's records might have been retained by her Reserve unit.  Such inquiry should be made.

The Board's December 2011 remand also directed that, should the appellant's service treatment records not be obtained, the AOJ should notify the appellant of alternative sources of evidence she could provide in connection with her claims.  This notice was not provided.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the notice directed in the December 2011 remand must be provided.

In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following:

1.  Determine whether there are additional sources that might be in possession of the appellant's service treatment records, and request records from such facilities to include the Army Human Resources Command in St. Louis and the units with which she served (Co F, 2 Bn, 60th Inf, Ft. Jackson, SC and 008 MC BDE HHC, 356 Battery Rd, Staten Island, NY 10305).  All efforts to obtain the appellant's service treatment records should be documented.  

2.  If the records are not obtained, the appellant should be provided with notice of alternative sources of evidence she can provide in connection with her claims.

3.  Then, following any other development deemed warranted, readjudicate the appellant's claims.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



